Citation Nr: 1034881	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran had active duty from October 1978 to October 1981.  
Subsequently, he had service in the Texas National Guard which 
ended in July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the reopening of the Veteran's claim for service 
connection for bilateral hearing loss.  An October 2006 rating 
decision denied entitlement to service connection for sinusitis.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for 
right and left ear hearing loss in a December 1990 rating 
decision.  He was notified of this decision that same month, but 
he did not file an appeal.  That rating decision is now final.  

2.  The evidence of record at the time of the December 1990 
rating decision included:  some service treatment records, 
private medical records, and a November 1989 VA examination 
report.  This evidence did not show that the Veteran had a 
current right ear hearing loss disability, nor did it relate the 
slight left ear hearing loss to service.  

3.  Evidence received since the December 1990 RO rating decision 
includes:  additional service treatment records, and additional 
private medical treatment records.  

4.  Service treatment records do not reveal any complaints, or 
diagnosis, of sinusitis during active service.  

5.  There is no evidence linking any current sinusitis disability 
to active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1990 2006 rating 
decision is not new and material, and the criteria for reopening 
the Veteran's claim for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  The criteria for service connection for sinusitis are not 
met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 1101, 1110 (West 2002 & 
Supp. 2009)); 38 C.F.R. § 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide a 
claimant with notice of what constitutes new and material 
evidence to reopen the claim. VA's notice letter should describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated January 2004 with respect to his claim to reopen the claim 
for service connection for hearing loss.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  This notice also 
substantially complied with the requirements of Dingess.  While 
this letter did not completely comply with the requirements of 
Kent, the Veteran was subsequently informed of the reasons for 
the prior denial in the August 2005 Statement of the Case (SOC) 
and the claim was subsequently readjudicated in Supplemental 
Statements of the Case (SSOC) dated January 2006 and October 
2009.  

In a letter dated December 2005 the RO provided the appellant 
pre-adjudication notice with respect to his claim for service 
connection for sinusitis.  This notification substantially 
complied with the requirements of Quartuccio, and Dingess.

VA has obtained available service treatment records, private 
medical records, assisted the appellant in obtaining evidence, 
and afforded him the opportunity to present statements and 
evidence.  All known and available records relevant to the issues 
decided on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.  

With respect to the veteran's claim for service connection for 
sinusitis, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  In this regard, the Veteran has 
not been provided a VA examination in order to determine whether 
any sinusitis disability is related to his military service.  
Nevertheless, none is required.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that the 
veteran had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
(3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
Veteran had a diagnosis of sinusitis in service or that any 
claimed disorder may be related to any event in service.  
Additionally, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  

In any event, neither the appellant, nor his representative, has 
alleged or demonstrated any prejudice with regard to the content 
or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The Veteran initially had active duty from October 1978 to 
October 1981.  Subsequently, he went almost immediately into 
service in the Texas National Guard which service ended in July 
1985.  All of the Veteran's assertions are that he warrants 
service connection based upon his period of active duty.  There 
is no indication that any claim is related to his period of 
National Guard service.  

VA has had trouble obtaining complete copies of the Veteran's 
service treatment records from his period of active duty.  In 
July 1990, VA received some records from the appropriate agency.  
They contained copies of his separation papers, DD 214 from his 
period of active duty from October 1978 to October 1981, along 
with a separation document, National Guard Form 22, showing 
National Guard Service which ended in July 1985.  Some service 
treatment records from his National Guard service were also 
contained in these records.  A report of medical history dated 
October 1981 indicates that it is for the purpose of enlistment 
in the National Guard after he separated from his period of 
active duty in the Army a few days earlier.  On this report the 
Veteran did indicate a history of sinusitis, but the examining 
physician did not note the presence of the condition.  In June 
1984 another periodic medical examination for National Guard 
service was conducted.  The examination report indicated normal 
clinical evaluation of the Veteran's ears, ear drums, sinuses, 
and throat.  Audiometric examination results indicated normal 
hearing with no audiometric readings in excess of 5 decibels 
indicated.  On the accompanying report of medical history the 
Veteran did not indicate a history of sinusitis, or ear, nose or 
throat trouble.   In September 2006, additional service 
department records were received.  These records reveal that the 
Veteran declined to have a separation examination upon his 
separation from active duty in 1981.  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and must 
also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  VA has made numerous attempts 
to obtain the Veteran's service treatment records.  VA has been 
informed that all available records have been obtained.  

II.  Reopening Claims

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claims for service connection for 
right and left ear hearing loss in a December 1990 rating 
decision.  He was notified of this decision that same month, but 
he did not file an appeal.  This rating decision became final.  
38 U.S.C.A. § 7105(c).

The evidence of record at the time of the December 1990 rating 
decision included:  available service treatment records dated 
1981 and 1984, a VA examination report dated November 1989, a 
private medical treatment record dated September 1989 and a 
private audiogram dated November 1989.  

The service treatment records contained an October 1981 report of 
medical history related to the Veteran's enlistment in the 
National Guard.  On this report he did not indicate any history 
of hearing loss or ear trouble.  In June 1984 a periodic medical 
examination of the Veteran for National Guard service was 
conducted.  The examination report indicated normal clinical 
evaluation of the Veteran's ears, ear drums, sinuses, and throat.  
On the accompanying report of medical history the Veteran did not 
indicate a history of hearing loss or ear trouble.  This medical 
examination contained the results of an audiological evaluation.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Because the threshold for normal hearing is from 0 to 20 dB, with 
higher threshold levels indicating a degree of hearing loss, 
these results show that the veteran had normal hearing in 1984, 
which is approximately three years after his period of active 
duty.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The September 1989 private treatment record indicates that the 
Veteran was treated for complaints of right ear pain and bleeding 
of the right ear.  The 1989 private audiogram report is graphical 
in nature but does not reveal any readings in excess of 20 
decibels for Hertz ranges of 500 or above.  

In November 1989 a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  On testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
30
LEFT
15
15
25
30
25

Speech audiometry revealed speech recognition ability of 94 
percent in  right ear and of 90 percent in the left ear.  These 
results showed normal hearing in the right ear and a hearing loss 
disability in the left ear under 38 C.F.R. § 3.385.  

Based on the evidence above, service connection for right and 
left ear hearing loss was denied as the available service 
treatment records showed normal hearing after the Veteran 
separated from active duty, and there was no evidence linking the 
current left ear hearing loss to active service.  

Evidence received since the December 1989 RO rating decision 
includes:  additional service treatment records and additional 
private treatment records.  The additional service records merely 
establish that the Veteran refused a separation examination upon 
separation from active duty in 1981.  The private treatment 
records generally reveal treatment for sinusitis and nasal polyps 
dating from 2000 to the present.  A November 2004 private 
audiogram report is graphical in nature and does not contain any 
opinion linking any currently shown hearing loss to service.  

At any time after VA issues a decision on a claim, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding the requirements of 38 
C.F.R. § 3.156(a).  Such records include, but are not limited to:  
service records that are related to a claimed in-service event, 
injury, or disease; additional service records forwarded by the 
Department of Defense or the service department to VA any time 
after VA's original request for service records; and, 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c).  

Service department records that existed and had not been 
associated with the claims file at the time of the December 1990 
RO rating decision have been obtained.  These include a record 
showing that the Veteran refused a separation medical examination 
at the time of his separation from active duty in 1981.  While 
these records existed at the time of the 1990 rating decision and 
were not of record in the claims file, they are nonetheless not 
relevant to warrant reconsideration of the claim without the 
claim being first reopened.  Specifically, these records do not 
provide any additional medical evidence related to the Veteran's 
claim that hearing loss was incurred during his period of active 
duty from October 1978 to October 1981.  

The evidence received subsequent to the December 1990 rating 
decision is not "new and material" under the provisions of 38 
C.F.R. § 3.156.  There is simply no evidence of record linking 
the current hearing loss to the Veteran's active duty service.  
The Veteran's hearing had already been established to be normal 
as of 1984, which was subsequent to his period of active duty and 
there is no medical opinion linking any current hearing loss 
disability to active service.  Accordingly, the reopening of the 
claim for service connection for bilateral hearing loss is not 
warranted.

III.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for 
sinusitis.  He asserts that he has developed sinusitis during 
active service from October 1978 to 1981.  

Again, service treatment records from the Veteran's period of 
active duty are not available except to show that he declined a 
separation medical examination upon separation from active duty 
service in October 1981.  A report of medical history dated 
October 1981 indicates that it is for the purpose of enlistment 
in the National Guard after he separated from his period of 
active duty in the Army a few days earlier.  On this report the 
Veteran did indicate a history of sinusitis, but the examining 
physician did not note the presence of the condition.  In June 
1984 another periodic medical examination for National Guard 
service was conducted.  The examination report indicated normal 
clinical evaluation of the Veteran's ears, ear drums, sinuses, 
and throat.  On the accompanying report of medical history he did 
not indicate a history of sinusitis, or ear, nose or throat 
trouble.   

On VA Compensation and Pension examination in November 1989, the 
Veteran's nose, sinuses, mouth, and throat were examined and 
found to be clear.  

A private outpatient treatment record dated April 2000 reveals 
that the Veteran had complaints of nasal congestion.  Allergic 
rhinitis or sinusitis was suspected and he was referred for x-ray 
examination which confirmed the presence of "bilateral maxillary 
and ethmoid chronic sinusitis."  Computed tomography (CT) 
examination in July 2005 revealed the continued presence of 
sinusitis along with the presence of "sinonasal" polyps.  
Private surgical records dated October 2005 indicate that 
surgical treatment for the Veteran's sinusitis and nasal polyps 
was conducted.  

Simply put, there is no evidence of sinusitis during service, nor 
is there any credible evidence linking the Veteran's current 
sinusitis to active service.  While the Veteran reported a 
history of sinusitis in his 1981 service medical history, 
sinusitis was noted in the ensuing medical report and a 
subsequent, 1984, service medical history did not indicate any 
such history, and physical examination of the Veteran's nose and 
sinuses was normal at that time.  There is no opinion in any of 
the medical evidence of record linking the Veteran's current 
sinusitis to active service.  Accordingly, the  preponderance of 
the evidence is against the claim for service connection for 
sinusitis  There is no doubt to be resolved and service 
connection is not warranted.  


ORDER

New and material evidence not having been submitted to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss, reopening of the claim is denied.

Service connection for sinusitis is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


